 


114 HR 2254 IH: Law Enforcement Officers Equity Act
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2254 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2015 
Mr. King of New York introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 5, United States Code, to include certain Federal positions within the definition of law enforcement officer for retirement purposes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Law Enforcement Officers Equity Act. 2.Including certain positions within the definition of law enforcement officer for purposes of retirement (a)Federal Employees Retirement System (1)In generalParagraph (17) of section 8401 of title 5, United States Code, is amended by striking and at the end of subparagraph (C), and by adding at the end the following: 
 
(E)an employee (not otherwise covered by this paragraph)— (i)the duties of whose position include the investigation or apprehension of individuals suspected or convicted of offenses against the criminal laws of the United States; and 
(ii)who is authorized to carry a firearm;  (F)an employee of the Internal Revenue Service, the duties of whose position are primarily the collection of delinquent taxes and the securing of delinquent returns; 
(G)an employee of the United States Postal Inspection Service; and (H)an employee of the Department of Veterans Affairs who is a Department police officer under section 902 of title 38;. 
(2)Conforming amendmentSection 8401(17)(C) of title 5, United States Code, is amended by striking subparagraph (A) and (B) and inserting subparagraphs (A), (B), (E), (F), (G), and (H). (b)Civil Service Retirement SystemParagraph (20) of section 8331 of title 5, United States Code, is amended in the matter before subparagraph (A) by inserting after position. the following: For the purpose of this paragraph, the employees described in the preceding provision of this paragraph (in the matter before including) shall be considered to include an employee, not otherwise covered by this paragraph, who satisfies any of subparagraphs (E) through (H) of section 8401(17).. 
(c)ApplicationThe amendments made by this section shall apply— (1)to any individual appointed as a law enforcement officer under section 8331(20) or 8401(17) of title 5, United States Code, (as the case may be), as amended this section, after the date of enactment of this Act; and 
(2)to any incumbent (as defined in section 3(g)(2)), consistent with the requirements of section 3.  3.Incumbent law enforcement officers (a)Treatment of service performed by incumbents (1)Service on or after date of enactmentService performed by an incumbent on or after the date of the enactment of this Act shall be treated as service performed as a law enforcement officer under section 8331(20) or 8401(17) of title 5, United States Code, (as the case may be), as amended by section 2. 
(2)Service before date of enactmentService performed by an incumbent before the date of the enactment of this Act shall, for purposes of subchapter III of chapter 83 and chapter 84 of title 5, United States Code, be treated as service performed as a law enforcement officer under section 8331(20) or 8401(17), (as the case may be), as amended by section 2, but only if a written election is submitted to the Office of Personnel Management within 5 years after the date of the enactment of this Act or before separation from Government service, whichever is earlier. (b)Individual contributions for prior service (1)In generalAn incumbent who makes an election under subsection (a)(2) may, with respect to prior service performed by such incumbent, pay a deposit into the Civil Service Retirement and Disability Fund equal to the sum of— 
(A)the difference between— (i)the amount that would have been deducted during the period of prior service under section 8334 or 8422 of title 5, United States Code, from the pay of the incumbent if the amendments made by section 2 had been in effect during such prior service; and 
(ii)the amount that was deducted during the period of prior service under section 8334 or 8422 of such title; and (B)interest on the amount described in subparagraph (A)(i), as computed in accordance with paragraphs (2) and (3) of section 8334(e) of such title and regulations promulgated by the Office.  
(2)Effect of not contributingIf no part of or less than the full amount of the deposit described under paragraph (1) is paid by an incumbent, all prior service of the incumbent shall remain fully creditable as a law enforcement officer, but the resulting annuity shall be reduced in a manner similar to that described in section 8334(d)(2) of title 5, United States Code, to the extent necessary to make up the amount unpaid.  (c)Government contributions for prior service (1)In generalIf an incumbent makes an election under subsection (a)(2), any employing agency that the incumbent was serving at the time of any prior service shall remit to the Office, for deposit in the Fund, an amount equal to the sum of— 
(A)the difference between— (i)the total amount of Government contributions that would have been paid under section 8334 or 8423 of title 5, United States Code, if the amendments made by section 2 had been in effect during such service; and 
(ii)the total amount of Government contributions paid under section 8334 or 8423 of such title; and (B)interest on the amount described in subparagraph (A)(i), as computed in accordance with paragraphs (2) and (3) of section 8334(e) of such title and regulations promulgated by the Office.  
(2)Contributions to be made ratablyGovernment contributions under this subsection on behalf of an incumbent shall be made by the agency ratably (on at least an annual basis) over the 10-year period beginning on the date referred to in subsection (g)(5). (d)Exemption from mandatory separationNotwithstanding section 8335(b) or 8425(b) of title 5, United States Code, a law enforcement officer shall not be subject to mandatory separation during the 3-year period beginning on the date of the enactment of this Act. 
(e)RegulationsThe Office shall prescribe regulations to carry out this Act, including regulations for the application of this section in the case of any individual entitled to a survivor annuity (based on the service of an incumbent who dies before making an election under subsection (a)(2)), to the extent of any rights that would then be available to the decedent (if still living).  (f)Rule of constructionNothing in this section shall be considered to apply in the case of a reemployed annuitant. 
(g)DefinitionsIn this section— (1)the term Fund means the Civil Service Retirement and Disability Fund; 
(2)the term incumbent— (A)is first appointed as a law enforcement officer before the date of the enactment of this Act; and 
(B)is serving as such a law enforcement officer on such date;  (3)the term law enforcement officer refers to an individual who satisfies the requirements of section 8331(20) or 8401(17) of title 5, United States Code (relating to the definition of a law enforcement officer) by virtue of the amendments made by section 2; 
(4)the term Office means the Office of Personnel Management;  (5)the term prior service means, with respect to any individual who makes an election under subsection (a)(2), service performed by such individual before the date on which appropriate retirement deductions begin to be made in accordance with such election; and 
(6)the term service refers to service performed as a law enforcement officer.    